Supreme Court of Florida
                                    ____________

                                    No. SC16-899
                                    ____________


                               TROY MERCK, JR.,
                                  Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                    [May 4, 2017]



PER CURIAM.

      Troy Merck, Jr., a prisoner under sentence of death, appeals the circuit

court’s order striking his motion to substitute Linda McDermott for the Capital

Collateral Regional Counsel for the Middle Region (CCRC-MR) as his counsel, as

well as the successive postconviction motion that Ms. McDermott simultaneously

filed on his behalf pursuant to Florida Rule of Criminal Procedure 3.851. We have

jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Ms. McDermott previously substituted for CCRC-MR as Merck’s counsel in

federal court following the federal court’s determination that a conflict of interest
precludes CCRC-MR’s continued representation. Merck v. Sec’y, Dep’t of Corr.,

2014 U.S. Dist. LEXIS 152243, at *1 (M.D. Fla. Oct. 27, 2014). CCRC-MR

conceded below that the same conflict of interest precludes its continued

representation of Merck in state court. However, the circuit court struck the

motions at issue as unauthorized after construing our decision in Suggs v. State,

152 So. 3d 471 (Fla. 2014), to condition the termination of an attorney’s

representation upon the filing of a motion to withdraw, which CCRC-MR has not

filed. In so ruling, the circuit court erred. As we explained in Suggs, Florida Rule

of Judicial Administration 2.505(f)(1)-(3) “outlin[es] modes by which an

attorney’s appearance for a party terminates.” Suggs, 152 So. 3d at 472. Rule

2.505(f)(2) authorizes the termination of an attorney’s appearance through

substitution of counsel, which is the method that Ms. McDermott sought in this

case after we specifically directed her to do so in Merck v. State, No. SC15-1439,

2016 WL 104164, at *1 (Fla. Jan. 8, 2016) (dismissing a prior notice of appeal that

Ms. McDermott filed on Merck’s behalf “without prejudice for [her] to seek

substitution of counsel in the circuit court pursuant to Suggs”).

      Accordingly, we reverse the circuit court’s order and remand with

instructions for the circuit court to enter an order substituting Ms. McDermott as

Merck’s counsel upon the filing of Merck’s written consent to the substitution with

the circuit court. Once Ms. McDermott has been substituted as counsel, we further


                                         -2-
direct the circuit court to address the successive rule 3.851 motion that she filed on

Merck’s behalf.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Pinellas County,
     Cynthia Joan Newton, Judge - Case No. 521991CF016659XXXXNO

Linda McDermott of McClain & McDermott, P.A., Estero, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and Stephen D. Ake,
Assistant Attorney General, Tampa, Florida,

      for Appellee




                                         -3-